Citation Nr: 0812929	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for defective hearing has been received.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  His military decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO in 
Cleveland, Ohio, inter alia, confirmed and continued a 
previous denial of service connection for defective hearing, 
and denied service connection for tinnitus.  (The Board notes 
that the veteran's claims file was temporarily transferred to 
the RO in Cleveland for adjudication and was subsequently 
returned to the jurisdiction of the RO in Denver, Colorado).  

In December 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in December 
2006, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2007.

In September 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

As indicated above, the RO reopened the claim for service 
connection for defective hearing and addressed the claim on 
the merits.  However, regardless of the RO's actions, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized that portion of the 
appeal involving defective hearing as encompassing the two 
matters set forth on the title page.  

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeal for the Federal 
Circuit (Federal Circuit) in Boggs v. Peake, No. 2007-7137 
(Fed. Cir. Mar. 26, 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for 
defective hearing on the basis that there was no current 
medical evidence of such disability.  In May 2005, the 
veteran sought to reopen his claim for hearing loss.  As 
there was no diagnosed disability at the time of the previous 
rating decision, the findings of hearing loss since that 
denial cannot constitute a different diagnosed disease or 
injury.  As such, new and material evidence is required to 
reopen the claim for service connection for defective 
hearing.  

The Board's decision reopening the claim for service 
connection for defective hearing is set forth below.  The 
matter of service connection for defective hearing 
(recharacterized as one involving bilateral hearing loss) on 
the merits, and the claim for service connection for 
tinnitus, are addressed in the remand following the order; 
those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an April 1970 rating decision, the RO in Philadelphia, 
Pennsylvania denied service connection for defective hearing; 
although notified of the denial in a May 1970 letter, the 
veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the April 
1970 denial of the claim for service connection for defective 
hearing is not cumulative and redundant of evidence of record 
at the time of the prior denial, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1970 rating decision that denied service 
connection for defective hearing is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's April 1970 denial is 
new and material, the criteria for reopening the claim for 
service connection for defective hearing are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, in an April 1970 decision, the Philadelphia 
RO denied service connection for defective hearing.  The 
basis for the April 1970 denial was that there was no 
evidence of defective hearing, rather, audiological 
examination revealed normal ears and hearing.  

The pertinent evidence then of record included the service 
medical records, which are negative for complaints regarding 
or findings of defective hearing.  The veteran was afforded a 
VA examination in March 1970.  He complained of impaired 
hearing since June 1969.  He added that the onset of this 
impaired hearing was sudden, following exposure to mortar 
fire.  On audiological testing, pure tone air conduction 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
Not 
reported
15
LEFT
15
15
25
Not 
reported
20

The veteran's speech discrimination score was 94 percent in 
the right ear and 96 percent in the left ear.  The examiner 
remarked that the veteran had hearing within normal limits 
bilaterally.  The veteran underwent audiological testing by a 
different examiner as part of the March 1970 VA examination.  
That audiological testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
Not 
reported
10
LEFT
0
5
15
Not 
reported
15

The veteran's speech discrimination score was 94 percent in 
the right ear and 96 percent in the left ear.  

Although notified of the RO's April 1970 denial in a letter 
in May 1970, the veteran did not initiate an appeal; hence, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in May 2005.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
April 1970 denial of service connection for defective 
hearing.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Pertinent evidence added to the claims file includes the 
reports of private audiological testing in August 2000 and 
June 2005 (which, although in graph form, appear to 
demonstrate hearing loss disability in each ear), and the 
report of VA audiological evaluation conducted in October 
2005.  At that time of the evaluation, the veteran reported 
that his hearing loss began in 1969 following a mortar round 
explosion.  He also described constant tinnitus in the left 
ear, which began approximately 30 years earlier.  He reported 
that he had some tinnitus in the right ear, but that tinnitus 
was predominantly in the left ear.  The veteran stated that 
he served in the Army for two years and that, during that 
time, he was exposed to various acoustic traumas due to his 
placement in the infantry and in combat in Vietnam.  He 
denied noise exposure as a civilian.  He added that he wore 
hearing protection when participating in noisy activities.  

Audiological testing in October 2005 revealed pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
20
LEFT
30
35
25
35
45

The veteran's speech discrimination score using the Maryland 
CNC Word List was 96 percent at 70 decibels hearing loss and 
92 percent at 65 decibels hearing loss, bilaterally.  

During the September 2007 Board hearing, the veteran 
described his in-service noise exposure.  He reported that, 
from prior to going into service, to the date of the hearing, 
he had not been exposed to any type of acoustic trauma other 
than that to which he was exposed in service.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
defective hearing.  

At the time of the April 1970 decision, there was no evidence 
of current hearing loss.  Competent evidence associated with 
the claims file since April 1970 includes objective findings 
of current hearing loss that, collectively, indicate hearing 
loss disability in the left ear, and possible hearing loss 
disability in the right ear (given what the graphs appear to 
show, and the speech recognition  score in October 2005).  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the April 1970 
denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that when 
considered together with the veteran's testimony that he had 
not been exposed to any type of acoustic trauma other than in 
service, suggests that he may have current defective hearing 
related to service. raises a reasonable possibility of 
substantiating the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
defective hearing (recharacterized as one involving bilateral 
hearing loss) are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.



ORDER

As new and material evidence to reopen the claim for service 
connection for defective hearing has been received, to this 
limited extent, the appeal is granted.

REMAND

The Board finds that further RO action on the claims for 
service connection for bilateral hearing loss and for 
tinnitus is warranted.  

The veteran contends that he has current defective hearing 
and tinnitus due to noise exposure during service.  Given the 
veteran's Forms DD-214 and DD-215 reflecting his receipt of a 
Combat Infantryman Badge and a Purple Heart Medal, the Board 
accepts as credible the veteran's assertions of in-service 
noise exposure.  See 38 U.S.C.A. § 1154(b) (West 2002).  

As noted above, the veteran underwent a VA audiological 
evaluation in connection with his claimed defective hearing 
and tinnitus in October 2005.  While the audiologist (a non-
physician) opined that it was not at least as likely as not 
that the veteran's hearing loss and tinnitus were due in part 
to his period in the service, this opinion appears to have 
been based solely on the fact that the veteran had documented 
normal hearing at the time of his discharge from service and 
in March 1970.  

However, the Board notes that the absence of in-service 
evidence of hearing loss is not fatal to a claim for that 
disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post-
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).  

Under these circumstances, the Board finds that medical 
examination and an opinion by an appropriate physician-an 
otolaryngologist, or ear, nose and throat (ENT) physician) 
would be helpful in resolving the claims for service 
connection.  See 38 U.S.C.A. § 5103A.  The Board notes that, 
during the September 2007 hearing, the veteran indicated his 
willingness to report to a VA examination to obtain a medical 
opinion from an ear, nose, and throat physician, if needed.  

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an ENT physician, at a VA medical facility.  
The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, shall result in 
denial of the reopened claim for service connection for 
bilateral hearing loss and may result in denial of the 
original claim for service connection for tinnitus.  See 38 
C.F.R. § 3.655(a),(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for defective hearing and 
tinnitus. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. 
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
examination, by an otolaryngologist (ear, 
nose, and throat physician), at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, with respect to 
each ear, whether the veteran currently 
has hearing loss  to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include in-
service noise exposure.  Consistent with 
the governing legal authority, the 
examiner should not base his or her 
opinion solely on the absence of hearing 
loss and tinnitus at separation from 
service.


The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for defective hearing 
and for tinnitus.  If the veteran fails, 
without good cause, to report to the 
scheduled examination, in adjudicating 
the claim for service connection for 
bilateral hearing loss, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


